DETAILED ACTION
Re Application No. 16/588496, this action responds to the amended claims dated 01/25/2021.
At this point, claims 1, 4, 10, and 14-16 have been cancelled.  Claims 2, 5-6, 11-13, 17-18, and 21 have been amended.  Claims 2-3, 5-9, 11-13, and 17-21 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Examiner notes Applicant’s amended claims dated 01/25/2021; in response to the amendment, Examiner’s prior objections have been rendered moot, and are accordingly withdrawn.
Claims 2, 9, and 13 are objected to because of the following informalities: Applicant has used the terms “cache tag lookup” (claim 2, line 21) and “cache tag look-up” (claim 9, line 3; claim 13, line 13) interchangeably; Applicant is respectfully requested to use the same terminology when referring to the same subject matter.
Claim 13 is objected to because of the following informalities: the language “the memory interface” (line 12) and “the multiple DRAM devices” (line 15) use inconsistent language, as previous references refer to “a memory interface device” and “multiple DRAM memory devices”, respectively; Applicant is respectfully requested to use consistent terminology when referring to the same subject matter.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Examiner notes Applicant’s amended claims dated 01/25/2021; in response to the amendment, Examiner’s prior rejections under 35 USC § 112(b) have been rendered moot, and are accordingly withdrawn.
Claims 2-3 lack sufficient antecedent basis for the following limitations in the claims:
Claim 2, language “the memory request” (line 22).  There is insufficient antecedent basis for this limitation in the claim.  There is support for a “read request”, but not a generic “memory request”; accordingly, this limitation lacks antecedent basis because it is unclear whether this is intended to refer to the read request, or if it refers to an undefined other memory request.
Claim 3, language “the one or more third memory devices” (lines 1-2).  The limitation “third memory devices serving as cache memory” in claim 2 has been amended to recite “memory devices serving as cache memory”; accordingly, there is no antecedent basis for third memory devices;
Claim 17, language “the memory devices” (line 1).  This limitation lacks sufficient antecedent basis, as parent claim [13] discloses multiple different memory devices (i.e. DRAM, non-volatile memory, and cache), and it is thus unclear which memory devices are being referred to;
Claims 17 and 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on cancelled claim .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 3, 5-9, and 11-12 are rejected as dependent upon rejected base claim 2 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 5-9, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedenman et al (US 6996645 B1) in view of Buswell (US 2006/0282253 A1), further in view of Chung (US 2003/0075788 A1).

Re claim 2, Wiedenman discloses the following:
An electronic system, comprising: a system processor (Fig. 2, processors 202);
a memory interface device coupled to the system processor through a host bus having a width, wherein the memory interface device includes (Fig. 2, node controller 204, bus interface 214; col. 5, lines 4-6).  The node controller (memory interface device) is coupled to the system processor through a bus interface (first bus) (Fig. 2).  The bus interface communicates over the system bus (host bus) which can be implemented using various widths (col. 5, lines 4-6);
a first memory interface configured for communication with multiple [RAM] memory devices through a first memory bus (Fig. 1, memory storage units 114, crossbar 112; col. 3, lines 55-57).  There are a plurality of memory storage units (first memory) which are of the “type” RAM (first memory type); each memory storage unit has a respective direct connection (first memory interface) through a first connection between the RAM and the crossbar (first memory bus);
a third memory interface configured for communication with cache memory; and (Fig. 2, cache 206; interface 218).  The cache memory is configured with communication with the interface (third memory interface);
multiple [RAM] memory devices in communication with the first memory interface (Fig. 1, memory storage unit 114; col. 3, lines 55-57).  A respective memory storage unit (one or more first memory devices) is connected by its respective direct connection (first memory interface);
one or more memory devices serving as cache memory in communication with the third memory interface; and (Fig. 2, cache 206, interface 218).  The cache (third memory devices serving as cache memory) is connected over its respective interface to the node controller.
wherein the memory interface device is configured to receive a read request across the host bus and to execute the read request independent from the system processor; wherein the memory interface device is further configured to perform a cache tag look-up routine to retrieve information responsive to the memory request from any of the [RAM] memory devices, the […] memory devices, and the one or more As noted above, it is unclear whether “the memory request” refers to the read request, or to something else. Examiner interprets it to either refer to the read request or to any other memory request.  In response to a read request from the processor, a cache tag lookup is performed to determine if the data is cached.  Depending on the result, the data can be read out of the cache or the RAM as appropriate.  Examiner interprets the tag lookup process to be “independent from the system processor” because it is performed by the components of the controller, which is separate from the processor.

Wiedenman does not specifically disclose an interface connected to non-volatile memory, and does not specifically disclose stacking DRAM.

Buswell discloses the following:
a first memory interface configured for communication with multiple DRAM memory devices through a first memory bus having a first width wider than the width of the host bus (Fig. 8).  The system contains a DRAM bus (first memory interface) of a width greater than other components such as the network memory space (host bus width);
a second memory interface configured for communication with non-volatile memory devices through a second memory bus narrower than the first memory bus (Fig. 8).  The width of the bus (second memory interface) to the flash memories (non-volatile memory devices) is narrower than that of the DRAM devices;
multiple DRAM memory devices in communication with the first memory interface; and (Fig. 2, DRAM 144, and 116; p. 4, ¶ 47).  The various DRAM banks (multiple DRAM memory devices) are connected by the bus (first memory interface);
one or more non-volatile memory devices in communication with the second memory interface (Fig. 2, flash 112).  The flash memory is also connected over a (second memory interface)

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman to have an additional memory bus connection to flash memory of a narrower bandwidth than RAM, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman discloses a memory system comprising cache and memory connected over buses, and further discloses performing a cache tag lookup to access data.  This system is ready for the improvement of adding flash memory, and setting the relative bus widths for the various memories.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, at different bandwidths, which is applicable to the memory system of Wiedenman.  It would have been obvious to one having ordinary skill in the art to integrate the flash memory of Buswell into the memory system of Wiedenman, and to set the relative bus interface widths as desired, because it would yield the predictable result of having bus bandwidth for the different components that would match their relative performance (i.e. it is known in the art that DRAM is generally faster than flash memory, and accordingly would need more bandwidth).

Wiedenman and Buswell do not specifically disclose stacking DRAM memory.

Chung discloses multiple DRAM memory devices in communication with the first memory interface, the multiple DRAM devices stacked relative to one another (p. 1, ¶ 4).  Chung discloses stacking multiple DRAM devices vertically on top of one another (vertically stacked relative to one another).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the RAM memory devices of 

Re claim 3, Wiedenman, Buswell, and Chung disclose the electronic system of claim 2, and Wiedenman further discloses that the one or more said third memory devices serving as cache memory comprise at least one of [RAM] memory devices and Flash memory devices (col. 3, lines 52-54).  The cache is a RAM.

Buswell discloses that a RAM is a DRAM (fig. 2, DRAM 144 and 116).

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman to modify the RAM cache of Wiedenman (combined with Chung) to be a DRAM, as in Buswell, because it would be a simple substitution of a known, equivalent element for another to obtain predictable results.  Wiedenman (combined with Chung) discloses a cache implemented using RAM, which differs from the claimed system by using a generic “RAM” instead of a more specific type of RAM (i.e. DRAM).  Buswell discloses a RAM implemented as a DRAM.  It is known in the art that a DRAM is a common type of RAM, and may be substituted for other types of RAM.  One having ordinary skill in the art would have recognized that the generic RAM of Wiedenman (combined with Chung) could be substituted with a DRAM, and the results would have been predictable (i.e. the cache would continue to operate as a RAM cache when implemented using the specific DRAM type RAM).

Re claim 5, Wiedenman, Buswell, and Chung disclose the electronic system of claim 2, and Buswell further discloses that the one or more non-volatile memory devices in communication with the second memory interface comprise one or more Flash memory devices (Fig. 2, flash 112).  The non-volatile memory is implemented as flash.



Re claim 6, Wiedenman, Buswell, and Chung disclose the electronic system of claim 2, and Wiedenman further discloses that the memory interface device is configured to receive all external memory requests from the system processor (Fig. 2, node controller 204, bus interface 214).  The bus interface and node controller connect the processors to all the memory and cache; accordingly, they receive all external memory requests from the system processor.  Examiner interprets “external memory requests from the system processor” to mean all requests coming from the system processor, so since the bus interface is between the processors and all the memory, that means that the requests from the processor come through the node controller/bus interface (memory interface device).

Re claim 7, Wiedenman, Buswell, and Chung disclose the electronic system of claim 5, and Buswell further discloses that the flash memory devices in communication with the second memory interface are configured as a solid state drive (SSD), and wherein the memory interface device comprises an SSD control circuit (p. 4, ¶ 50).  The 4 flash devices (flash memory devices) are an “SSD” in the meaning of Applicant’s claimed invention, as Applicant’s specification makes it clear that “the solid state disk 117 is a flash memory device” (¶ 12).  Accordingly, it is an SSD controlled by the system controller (SSD control circuit).

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman (combined with Chung) to use a flash/SSD memory, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman (combined with Chung) discloses a memory system comprising cache and memory connected over buses.  This system is ready for the improvement of adding flash memory.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, which is applicable to the memory system of Wiedenman (combined with Chung).  It would have been obvious to one having ordinary skill in the art to integrate the flash memory of Buswell into the memory system of Wiedenman (combined with Chung), because it would yield the predictable result of creating different levels of memory in a memory hierarchy.

Re claim 8, Wiedenman, Buswell, and Chung disclose the electronic system of claim 5, and Buswell further discloses that the flash memory devices in communication with the second memory interface are configured as a solid state drive (SSD), and further comprising an SSD control circuit electrically located between the memory interface device and the flash memory devices configured as an SSD (p. 4, ¶ 50).  The 4 flash devices (flash memory devices) are an “SSD” in the meaning of Applicant’s claimed invention, as Applicant’s specification makes it clear that “the solid state disk 117 is a flash memory device” (¶ 12).  Accordingly, it is an SSD controlled by the system controller (SSD control circuit).  Furthermore, while Buswell does not explicitly disclose whether the system controller (SSD control circuit) is “between” the memory interface device and the flash memory devices, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) that the components could be rearranged so that the controller is “between” the interface and the memory, as that would represent a mere rearrangement of parts (MPEP § 2144.04(VI)(C)).

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman (combined with Chung) to use a flash/SSD memory, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman (combined with Chung) discloses a memory system comprising cache and memory connected over buses.  This system is ready for the improvement of adding flash memory.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, which is applicable to the memory system of Wiedenman (combined with Chung).  It would have been obvious to one having ordinary skill in the art to integrate the flash memory of Buswell into the memory system of Wiedenman (combined with Chung), because it would yield the predictable result of creating different levels of memory in a memory hierarchy.

Re claim 9, Wiedenman, Buswell, and Chung disclose the electronic system of claim 2, and Wiedenman further discloses that the memory interface device includes a cache control circuit which operates to, in response to a memory request for information from the system processor, execute a cache tag look-up to retrieve the information (col. 10, lines 1-12).  When a memory request from the processor is received, a cache tag look-up is executed to determine whether the cache line is owned by the requestor.

Re claim 21, Wiedenman and Buswell disclose the method of claim [13] (see section 3 below; also note that claim 21 depends on cancelled claim 15; since claim 15 was previously dependent on claim 13, Examiner interprets claim 21 as being intended to depend on claim 13) but do not specifically disclose stacking DRAM memory.

Chung discloses that the multiple DRAM memory devices are vertically stacked relative to one another (p. 1, ¶ 4).  Chung discloses stacking multiple DRAM devices vertically on top of one another (vertically stacked relative to one another).

.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedenman in view of Buswell, further in view of Chung, and further in view of Barone (US 2004/0107396 A1).

Re claim 11, Wiedenman, Buswell, and Chung disclose the electronic system of claim 9, and Buswell further discloses flash memory (SSD), but Wiedenman, Buswell, and Chung do not explicitly disclose SSD control circuitry further comprising buffers and sequencers.

Barone discloses that the flash memory devices in communication with the memory interface device through the second memory interface are configured as a solid-state drive (SSD), and wherein the memory interface device further comprises SSD control circuitry further comprising first sequencer, a first write buffer, and a first read buffer for exchanging information between the memory interface device and the SSD (p. Fig. 1; p. 1, ¶ 19).  Barone discloses that memory can be implemented as flash (p. 1, ¶ 19), which, as noted in claim 7 above, is an “SSD” in keeping with Applicant’s definition of the term.  The memory IC 101 includes flash memory 103 (flash memories configured as an SSD), connected to the bus CBUS (second memory interface/memory interface device).  It also includes control logic (SSD control circuitry) comprising a read/write sequencer 119 (sequencer), and write/read buffer 117 (first write buffer, first read buffer).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the flash memory of Buswell (combined with Wiedenman and Chung) to include the specific memory structures of 

Re claim 12, Wiedenman, Buswell, Chung, and Barone disclose the electronic system of claim 11, and Barone further discloses that the memory interface device further comprises a second sequencer, a second write buffer, and a second read buffer to facilitate exchanging information between the memory interface device and the multiple DRAM memory devices (p. Fig. 1; p. 1, ¶ 7 and 19).  The memory IC 101 includes memory 103, connected to the bus CBUS (memory interface device).  It also includes control logic comprising a read/write sequencer 119 (second sequencer), and write/read buffer 117 (second write buffer, second read buffer).  The IC containing memory 103 can be implemented as DRAM (p. 1, ¶ 7 and 19).  Furthermore, there are multiple different types of memories connected over the bus (Fig. 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the DRAM memory of Buswell (combined with Wiedenman and Chung) to include the specific memory structures of read/write buffers and a sequencer, as in Barone, because it would be applying a known technique to improve a similar device in the same way.  Buswell (combined with Wiedenman and Chung) discloses DRAM devices.  Barone also discloses DRAM which has been improved in a similar way to the claimed invention, to contain the particular control circuitry (sequencer, read buffer, write buffer).  It would have been obvious to one having ordinary skill in the art to modify the DRAM memories of Buswell (combined with Wiedenman and Chung) to use the specific control circuitry .

Claims 13 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedenman in view of Buswell.

Re claim 13, Wiedenman discloses the following:
A method of operating an electronic system, comprising: receiving a first memory read request from a processor across a host bus to a memory interface device, wherein the memory interface device includes (Fig. 2, node controller 204, bus interface 214; col. 5, lines 4-6).  The node controller (memory interface device) is coupled to the system processor through a bus interface (host bus) (Fig. 2).
a first memory interface configured for communication with multiple [RAM] memory devices through a first memory bus (Fig. 1, memory storage units 114, crossbar 112; col. 3, lines 55-57).  There are a plurality of memory storage units (first memory) which are of the “type” RAM (first memory type); each memory storage unit has a respective direct connection (first memory interface) through a first connection between the RAM and the crossbar (first memory bus);
a third memory interface configured for communication with one or more memory devices serving as cache memory; and (Fig. 2, cache 206; interface 218).  The cache memory (one or more memory devices serving as cache memory) is configured with communication with the interface (third memory interface);
in response to receiving the first memory read request, the memory interface performing a cache tag look-up to determine whether all the requested information is in one or more of: the one or more memory devices serving as cache memory in communication with the third memory interface, the multiple [RAM] devices, and the […] memory devices (col. 10, lines 1-21).  In response to a read request from the processor, a cache tag lookup is performed to determine if the data is cached.  Depending on the result, the data can be read out of the cache or the RAM as appropriate.

Wiedenman does not specifically disclose an interface connected to non-volatile memory, or the relative bus widths of various connected memories.
 
Buswell discloses the following:
a first memory interface configured for communication with multiple DRAM memory devices through a first memory bus having a first width wider than the width of the host bus (Fig. 8).  The system contains a DRAM bus (first memory interface) of a width greater than other components such as the network memory space (host bus width);
a second memory interface configured for communication with non-volatile memory devices through a second memory bus narrower than the first memory bus (Fig. 8).  The width of the bus (second memory interface) to the flash memories (non-volatile memory devices) is narrower than that of the DRAM devices;
non-volatile memory devices (Fig. 2, flash 112).  The flash memory are non-volatile memory devices.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman to have an additional memory bus connection to flash memory of a narrower bandwidth than RAM, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman discloses a memory system comprising cache and memory connected over buses, and further discloses performing a cache tag lookup to access data.  This system is ready for the improvement of adding flash memory, and setting the relative bus widths for the various memories.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, at different bandwidths, which 

Re claim 17, Wiedenman and Buswell disclose the method of claim [13] (note: claim 17 depends on cancelled claim 16; since claim 16 was previously dependent on claim 13, Examiner interprets claim 17 as being intended to depend on claim 13), and Buswell further discloses that the memory devices comprise flash memory devices (Fig. 2, flash 112).  The non-volatile memory is implemented as flash.

It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman to use a flash/SSD memory, as in Buswell, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Wiedenman discloses a memory system comprising cache and memory connected over buses.  This system is ready for the improvement of adding flash memory.  Buswell discloses a technique of connecting various components, including DRAM and flash memory, which is applicable to the memory system of Wiedenman.  It would have been obvious to one having ordinary skill in the art to integrate the flash memory of Buswell into the memory system of Wiedenman, because it would yield the predictable result of creating different levels of memory in a memory hierarchy.

Re claim 18, Wiedenman and Buswell disclose the method of claim 13, and Wiedenman further discloses that the one or more said third memory devices serving as cache memory comprise at least one of [RAM] memory devices and Flash memory devices (col. 3, lines 52-54).  The cache is a RAM.



It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention (AIA ) to modify the memory system of Wiedenman to modify the RAM cache of Wiedenman to be a DRAM, as in Buswell, because it would be a simple substitution of a known, equivalent element for another to obtain predictable results.  Wiedenman discloses a cache implemented using RAM, which differs from the claimed system by using a generic “RAM” instead of a more specific type of RAM (i.e. DRAM).  Buswell discloses a RAM implemented as a DRAM.  It is known in the art that a DRAM is a common type of RAM, and may be substituted for other types of RAM.  One having ordinary skill in the art would have recognized that the generic RAM of Wiedenman could be substituted with a DRAM, and the results would have been predictable (i.e. the cache would continue to operate as a RAM cache when implemented using the specific DRAM type RAM).

	Re claim 19, Wiedenman and Buswell disclose the method of claim 13, and Wiedenman further discloses that the memory interface devices receives all external memory requests from the system processor (Fig. 2, node controller 204, bus interface 214).  See claim 6 above.

Re claim 20, Wiedenman and Buswell disclose the method of claim 17 (note: claim 20 depends on claim 17, which in turn depends on cancelled claim 16, as noted above; Examiner interprets claim 20 as depending on claim 17, which in turn depends on parent claim 13), and Buswell further discloses that the flash memory devices in communication with the second memory interface are configured as a solid state drive (SSD), and wherein the memory interface device comprises an SSD control circuit (p. 4, ¶ 50).  The 4 flash devices (flash memory devices) are an “SSD” in the meaning of Applicant’s claimed invention, as Applicant’s specification makes it clear that “the solid state disk 117 is a flash memory device” (¶ 12).  Accordingly, it is an SSD controlled by the system controller (SSD control circuit).




ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 2-3, 5-9, 11-13, and 17-21 filed 01/25/2021 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING 35 USC § 112 REJECTIONS
Applicant argues that the amended claims dated 01/25/2021 render Examiner’s prior rejections under 35 USC § 112 moot.  In response, Applicant’s argument has been fully considered, and is deemed persuasive; accordingly, Examiner’s prior rejections under 35 USC § 112 have been withdrawn.  However, as noted above, the amended claims are rejected under 35 USC § 112 for new reasons relating to the amendment (see above).

ARGUMENTS CONCERNING PRIOR ART REJECTIONS

Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 2 and 13, Applicant argues that Wiedenman and Kitamura do not disclose the claimed invention, for 3 reasons.

First, Applicant argues that Wiedenman does not disclose using two distinct types of memory (i.e. DRAM and non-volatile) in addition to cache memory, or using first and second buses of differing widths to communicate with the DRAM and non-volatile memory.  In response, Applicant’s first argument has been fully considered, but is moot in view of new grounds for rejection.  Examiner has provided the newly added Buswell reference, which discloses connecting different types of memory, including DRAM and flash (non-volatile memory), using different bus widths (Fig. 8).

Second, Applicant argues that Kitamura teaches away from the use of first and second memory interfaces, and thus cannot be combined with Wiedenman.  In response, Applicant’s second argument has been fully considered, but is moot in view of new grounds for rejection. Examiner has provided Buswell to disclose connecting different types of memory to different interfaces with different interface widths (Fig. 8).

Third, Applicant argues that Wiedenman and Kitamura do not disclose a “cash [sic] tag hookup routine to each of the three groups of memory devices”.  In response, Applicant’s third argument has been fully considered, but is not deemed persuasive.  Applicant has not actually claimed performing the cache tag lookup to “each of the three groups”; instead, what is actually disclosed in claim 2 is that the cache tag lookup routine is “to retrieve information responsive to the memory request from any of” the three memory groups.  Similarly, claim 13 discloses that the cache tag lookup determines whether “all the requested information is in one or more” of the memory 

Re claims 3, 5-9, 11-12, and 17-21, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 2 and 13, respectively.  As this is the sole argument for allowability, Applicant is directed to Examiner’s arguments re claims 2 and 13 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 01/25/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Per the instant office action, claims 2-3, 5-9, 11-13, and 17-21 have received an action on the merits and are subject to a final rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132